     Case 2:20-cv-10718-ODW-E Document 26 Filed 04/06/21 Page 1 of 1 Page ID #:209



 1

 2
                                                                    JS-6
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   ZURI S.K. YOUNG,              )        NO. CV 20-10718-ODW(E)
                                   )
12                  Petitioner,    )
                                   )
13        v.                       )        JUDGMENT
                                   )
14   GAVIN NEWSOM, GOV., ET AL.,   )
                                   )
15                                 )
                    Respondents.   )
16                                 )
     ______________________________)
17

18         Pursuant to the Order Accepting Findings, Conclusions and
19   Recommendations of United States Magistrate Judge,
20

21         IT IS ADJUDGED that the Petition is denied and dismissed without
22   prejudice.
23

24               DATED: April 6, 2021.
25

26                                      _______________________________
                                                OTIS D. WRIGHT II
27                                        UNITED STATES DISTRICT JUDGE
28
